Mr. Chief Justice An vet
delivered the opinion of the Court:
This appeal is brought into this court from the decree passed in the court below, sitting in special term as a district court of the United States for the District of Columbia; and the decree appealed from is one of condemnation of certain property captured and claimed as lawful prize of war. By the libel it is alleged that the Spanish cruiser Infanta, Maria Teresa was captured in the naval engagement fought off Santiago, Cuba, on July 3, 1898, and that certain guns and munitions of war were also captured on and taken from other Spanish vessels which were sunk or destroyed in the engagement; all of which captures, as alleged, were condemnable as lawful prize of war.
The United States appeared to the proceeding and filed an answer to the libel; and, by the answer, it is denied that the property captured is liable to condemnation, or, if condemnable, it is denied that the captors are entitled to receive a moiety of its value. Evidence was produced, and, upon hearing, a decree of condemnation was entered. On the question of prize or no prize, the decree of condemnation is in the nature of a final decree, and therefore subject to the right of appeal. There being doubt, however, in the minds of counsel or proctors of the parties, as to what court the appeal would lie, there were two appeals entered; one to the Supreme-Court of the United States, and the other to this court. The transcript having been brought in, the appellee, the libellant in the court below, has moved that the appeal to this court be dismissed, upon the ground that it does not properly lie to this court.
I do not understand that there is any question made as to the want of competent jurisdiction of the justice of the Su*431preme Court of the District, holding the special term at which the decree appealed from was made, to take cognizance of the libel and to adjudicate the question of prize or no prize, and to enter a decree accordingly.
This power and jurisdiction are supposed to be conferred by the language employed in Sec. 762, Dev. Stats. D. C., which is as follows:
“ Section 762. Any one of the justices may hold a special term, with the same powers and jurisdiction possessed and exercised by district courts of the United States.” This is the substitute, as provided in the Devised Statutes, for the old and independent district court of this District, established under the act of Congress of 1802. Ex parte Bradley, 7 Wall. 371.
The district courts of the United States have been, since the organization of the government, invested with the powers and original jurisdiction over captures and seizures, as subjects of prize. By the Judiciary Act of 24th September, 1789, Chap. 20, Sec. 9, they were invested with exclusive original cognizance of all civil causes of admiralty and maritime jurisdiction, including all seizures under imposts, navigation, or trade laws of the United States, where the seizures are made upon the high seas; and also of all other seizures made under the laws of the United States. 1 Kent Com. 304. If, therefore, the justice holding the special term of the Supreme Court of the District, as a district court, with the same powers and jurisdiction possessed and exercised by other district courts of the United States, it would seem to be too clear for any question to be made, that the special term so held for the exercise of the jurisdiction designated, must be regarded and treated as a prize court in the same sense, and to the like extent, of the other district courts of the United States. Assuming then as clear, that the justice holding the special term had ample jurisdiction to adjudicate the question of prize or no prize, and to enter a decree of condemnation, the question then arises as to what court does the right of direct appeal exist from such decree of condemnation? It is not pretended *432that there is any concurrent right of appeal in such case to different courts. The right of appeal from the district courts, in matters of prize, has been direct to the Supreme Court of the United States down to the time of the passage of the act of Congress of Feb. 9, 1893, and is direct to that court still, in 'all cases, unless it be changed or modified as to the District of Columbia, by the act of Feb. 9, 1893.
Whether this act of 1893, as to the District of Columbia, has effected such change in the right of appeal, depends upon the language of the pre-existing general statutes upon the subject, as well as upon that of the act of 1893. It is therefore necessary to refer specially to the several provisions of the statutes regulating the right of appeal from decisions in cases of prize.
The Revised Statutes United States, title Judiciary, provides — “ Sec. 695. An appeal shall be allowed to the Supreme Court from all final decrees of any district court in prize causes, where the matter in dispute, exclusive of costs, exceeds the sum or value of two thousand dollars; ánd shall be allowed, without reference to the value of the matter in dispute, on the certificate of the district judge that the adjudication involves a question of general importance. And the Supreme Court shall receive, hear and determine such appeals, and shall always be open for the entry thereof.”
Section 698 provides for transmitting to the Supreme Court a transcript of the record and proofs in cases of prize or no prize; and also provides that new evidence in admiralty and prize causes may be received in the Supreme Court. And, by section 1009 it is provided, that “ Appeals in prize causes shall be made within thirty days after the rendering of the decree appealed from, unless the court previously extends the time, for cause shown in the particular case: Provided That the Supreme Court may, if in its judgment the purposes of justice require it, allow an appeal in any prize cause, if it appears that any notice of appeal, or of intention to appeal was filed with the clerk of the district *433court within thirty days next after the rendition of -the final decree therein.”
It thus appears that all appeals from the district courts in matters of prize was direct to the Supreme Court of the United States, prior to the act of Congress of Mareh 3, 1891, entitled “An act to establish circuit courts of’ appeals and to define and regulate in certain cases the jurisdiction of the courts of the United States, and for other purposes.” By the 5th section of that act it is provided “ that appeals or writs of error may be taken from the district courts or from the. existing circuit courts direct to the Supreme Court in the following cases;” and, among the cases enumerated as appealable directly to the Supreme Court, is that “ from the final sentences and decrees in prize causes.”
This statute, as it applies to appeals in cases of prize, was subject to critical examination, in the light of all existing legislation upon the subject, by the Supreme Court in a prize proceeding, in the case of The Paquete Habana, 175 U. S. 677. In that case it was held that the Supreme Court of the United States has, by virtue of this statute, jurisdiction of appeals from all final sentences and decrees in prize causes, without regard to the amount in dispute, and without any certificate of the District judge as to the importance of the particular case. It construed' the statute as being a full and complete regulation of the subject, and as exclusive of all other regulations of the particular class of eases provided for. In stating the conclusion upon the examination of the statute, the court said:—“"We are of opinion that the act of 1891, upon its face, read in the light.of settled rules of statutory construction, and of the decisions of this court, clearly manifests the intention of Congress to cover the whole subject of the appellate jurisdiction from the district and circuit courts of the United States, so far as regards in what eases, as well as to what courts appeals may be taken,’ and to supersede and repeal, to this extent, all the provisions of earlier acts of Congress, including those that impose pecuniary limits upon such jurisdiction, and, *434as part of the new scheme, to confer upon this court jurisdiction of appeals from all final sentences and decrees in prize causes, without regard to the amount in dispute, and without any certificate of the district judge as to the importance of the particular case.”
It is conceded that if the right of appeal had to be determined according to the act of March 3, 1891, as construed by the Supreme Court, the appeal would have to go to that court, if to any final court of review, sitting as the highest prize court of the United States. But it is contended on behalf of the United States, that the act of March 3, 1891, has been changed or modified, so far as the District of Columbia is concerned, by the subsequent act of Congress of February 9, 1893, providing for the organization of this court. It is contended that, by the general and comprehensive terms employed in section Y of this latter act of 1893, declaring “ that any party aggrieved by any final order, judgment or decree of the Supreme Court of the District of Columbia, or of any justice thereof, may appeal therefrom to the Court of Appeals hereby created; and upon such appeal the court shall review such order, judgment or decree, and affirm, reverse, or modify the same as shall be just,” the present appeal is fully authorized, and that it is properly here. It must be observed, however, that this general provision of the act of 1893 makes no mention or reference to appeals in cases of prize, which have always been regulated by special provision; and as Congress had only recently before the passage of the act of 1893, made special and particular provision for the exercise of the right of appeal from the final sentences and decrees in all cases of prize directly to the Supreme Court of the United States,— that tribunal which has, from the commencement of the government, most appropriately exercised such appellate jurisdiction,— it is difficult to suppose that Congress intended to change or modify to any extent, by mere implication, the general rule prescribed, and to make for this jurisdiction alone a special and different rule from that which applies to all the rest of the country. *435There is really no repugnancy between the acts; and the principle of construction is well settled that repeals by implication are never favored, unless conflict or repugnancy is manifest. As said by the Supreme Court, in the case of McCool v. Smith, 1 Black, 459, 470, “ The leaning of the courts is against the doctrine of implied repeal, if it be possible to reconcile the two acts of the legislature together.” It is but a reasonable presumption that the legislature did not intend to keep really conflicting enactments in the statute book, or to effect so important a measure as the repeal cf a law without expressing an intention so to do. Such an interpretation, therefore, is not to be adopted unless it be inevitable. United States v. Walker, 22 How. 299; United States v. Sixty-seven Packages, 17 How. 85.
It has been decided in many cases, and the principle is laid down as unquestionable in text-books of high authority, that a general statute without negative words, will not repeal the particular provisions of a former statute, unless the two acts are irreconcilably inconsistent. Dwarris on Statutes, 532; Sedgw. Stat. & Const. Law, 123; Brown v. County Com., 21 Pa. St. 37. The reason and philosophy of the rule is stated to be, that when the mind of the legislator has been turned to the details of a subject, and he has acted upon it, a subsequent statute in general terms, or treating the subject in a general manner, and not expressly contradicting the original act, shall not be considered as intended to affect the more particular or positive previous provisions, unless it is absolutely necessary to give the latter act such a construction, in order that its words shall have any meaning at all. There are many instances to be found in the books of the application of this rule of construction; as, for example, where an act of Parliament had authorized individuals to inclose and embank portions of the soil under the river Thames, and had declared that such land should be “ free from all taxes and assessments whatsoever.” The land tax act subsequently passed, by general words embraced all the land in the kingdom; and the question arose, whether the land mentioned and exempted by the former act had been legally taxed; and *436the Court of King’s Bench, held, that the tax was illegally assessed. Lord Chief Justice Kenyon said, “ It cannot be contended that a subsequent act of Parliament will not control the provisions of a prior statute, if it were intended to have that operation. But there are several cases in the books to show, that where the intention of the legislature was apparent that the subsequent act should not have such an operation, then, even though the words of such statute, taken strictly and grammatically, would repeal the former act, the courts of law, judging for the benefit of the subject, have held that they ought not to receive such a construction.” William v. Pritchard, 4 D. & E. 2; Dwarris on Statutes, 514.
As I have said, there is really no conflict or repugnancy whatever between the act of 1891 and that of 1893; but there is even a stronger reason for supposing that the general rule prescribed by the former act was not intended to be changed or modified as applied to the courts of this District, by the subsequent act of 1893, than the mere absence of conflict or repugnancy between the two acts; and that is, the effect, in the ultimate right of appeal, produced upon the judgment on appeal to this court. We cannot suppose it to have been the intention of Congress in passing the act of 1893, to give the right of appeal to this court in eases of prize, and to make the judgment on such appeal final and conclusive in all cases where the amount in dispute is $5,000, or less; and thus preclude the right of review in such cases by the Supreme Court,— the highest prize court of the country. But such would appear to be the effect of an appeal to this court. For by Sec. 8 of the act of 1893, it is provided “ that any final judgment or decree of the said Court of Appeals may be re-examined and affirmed, reversed, or modified, by the Supreme Court of the United States, upon writ of error or appeal, in all cases in which the matter in dispute, exclusive of costs, shall exceed the sum of five thousand dollars, in the same manner and under the same regulations as heretofore provided for in cases of writs of error on judgments or appeals from decrees, rendered in the Supreme Court of *437the District of Columbia; and also in cases, without regard to the sum or value of the matter in dispute, wherein is involved the validity of any patent or copyright, or in which is drawn in question the validity of a treaty or statute of or authority exercised under the United States.” The right of appeal thus given from the judgments or decrees of this court to the Supreme Court of the United States is upon terms and conditions quite different from the right of appeal in prize cases to the Supreme Court, under the act of 1891. Under this latter act the right of appeal in all cases is given to the Supreme Court without regard to the amount in dispute; but, as we have seen, the right of appeal from this court to the Supreme Court, with certain exceptions that do not apply here, can only he exercised when the amount in dispute exceeds $5,000. This 8th section of the act of 1893 embraces all the cases, or class of cases, in which an appeal can be taken to the Supreme Court from this court; and I am very clearly of opinion that this general provision does not, and was not intended to, embrace -appeals from this court to the Supreme Court in prize causes.
It is suggested that the special term, exercising the same powers and jurisdiction possessed and exercised by the district courts of the United States, is not a district court of the United States, in the sense and meaning of the district courts mentioned in section 5 of the act of March 3, 1891, and from which appeals are given to the Supreme Court of the United States; and hence no appeal will lie to the latter court from the decree passed at the special term, under the act of 1891. But that construction is certainly too restricted and narrow to be sound or reasonable, and no authority has been produced to support it. On the contrary, I think there is reliable authority to show that the exercise of the powers and jurisdiction of the district courts of the United States by the justice holding the special term, constitutes that court, to all intents and purposes, a district court, with the powers and jurisdiction of the district courts mentioned in the 5th section of the act of 1891.
The superior courts of general jurisdiction of the District of Columbia have been repeatedly held to be courts of *438the United States, as distinguished from mere territorial courts. But whether the court belongs to the class of inferior courts provided for by the Constitution, or belongs to the class of territorial courts that Congress may provide for and establish in the organization of territorial government, can make no difference in the right of appeal in a case like the present. The question is, what jurisdiction has been conferred upon the court, and how that jurisdiction is to be exercised. Ex parte Cooper, 143 U. S. 472, 494, 512.
In the case of Durousseau v. United States, 6 Cranch, 307, the question presented was quite analogous to that presented in this case, as to the manner of conferring jurisdiction. In that ease the act of Congress erecting Louisiana into two territories established a district court in the territory of Orleans, consisting of one judge who, as it was declared, “ should, in all things have and exercise the same jurisdiction and powers which were, by law, given to, or might be exercised by, the judge of Kentucky district.” On writ of error to the district court for the district of New Orleans, it was contended on behalf of the United States, that the Supreme Court had no jurisdiction over the case, because there could be no writ of error to or appeal from the decisions of such district court of New Orleans to the Supreme Court; — such right of appeal not having been specially provided for.
But that contention was not supported by the Supreme Court, and the motion to dismiss was1 denied; the court holding that the writ of error would lie to the New Orleans district court the same as to the Kentucky district court. The court said that the contention of the United States was founded upon an alleged restriction of the right to a writ of error to the district court, but that such implication ought not to be made for the purpose of defeating the intent of the legislature. The decision in that case shows that it is competent to the legislature to provide that the nature and extent of the judicial power conferred upon a particular court shall be ascertained and measured by reference to that conferred upon another court; and that the classification and *439denomination of the court will be according to the nature and extent of the powers and jurisdiction with which it may be thus invested.
Upon full consideration, I am of opinion, for the reásons stated, that this appeal has been improvidently and without legal warrant taken to this court, and it mnst, therefore, be dismissed.
But, with a view of preserving the appeal taken to this court, in the event that the Supreme Court should decide that such appeal was rightfully taken to this court, and not to the Supreme Court direct, I think it would be proper to withhold the order dismissing the appeal until the question can be passed upon by the Supreme Court, on an appeal from the District Court, unless it be desired by the appellant to take an appeal to the Supreme Court.from the order dismissing this appeal,— in which case the order of dismissal will be entered at once.